Title: To George Washington from Samuel Huntington, 15 June 1781
From: Huntington, Samuel
To: Washington, George


                        
                            Sir
                            Philadelphia June 15. 1781
                        
                        Your Excellency will receive enclosed, several Resolves of congress, viz., one of the 11th Instant &
                            one of the 13th respecting the Officers in the Hospital & Medical Department, sundry Resolves of the 12th
                            respecting the Convention Prisoners, to be halted for the present in Pennsylvania, the Depreciation to be settled in
                            Behalf of Colonel Armands Legion; and earnestly recommending to the State of Pennsylvania to complete Moylands Legionary
                            Corps to its full Compliment, and also immediately to raise three Troops of Militia Cavalry to serve three Months after
                            they join the Army—the State of Maryland to raise in like Manner two Troops of Militia Horse to serve three Months. Also
                            one Resolve of the 13th relating to the corps of Invalids which are to be stationed at West Point.
                        I have been honored with your Excellency’s several Dispatches of the 30th Ulto, 6th & 7th Instant, and
                            forwarded your several Letters. Those for Virginia were sent by a confidential Express, as the Conveyance by the Post that
                            Way is now become too precarious. I have the Honor to be, with the highest Regard Your Excellency’s Most obedient
                            & most humble Servant
                        
                            Sam. Huntington

                        
                    